         Case 1:20-cv-03109-RDM Document 19 Filed 12/14/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 LARRY KLAYMAN,

                Plaintiff,

        v.                                                Civil Action No. 20-3109 (RDM)

 JULIA PORTER, et al.,

                Defendants.



                                             ORDER

       This matter is before the Court on Defendants’ Motion for to Dismiss. Dkt. 18. Plaintiff

Klayman, who is proceeding pro se, is advised of the following:

       Before the Court rules on Defendants’ motion, Plaintiff is entitled to file a memorandum

and supporting evidence in response. Under this Court’s local rules, a party opposing a motion

must serve and file a memorandum of points and authorities in opposition within 14 days of the

date of service of the motion or “at such other time as the Court may direct.” Local Civil Rule

7(b). If Plaintiff fails to respond to Defendants’ motion in the time provided, the Court may

(1) treat the motion as conceded; id.; (2) rule on Defendants’ motion based on Defendants’

arguments alone and without considering Plaintiff’s arguments; or (3) dismiss Plaintiff’s claims

for failure to prosecute, see Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167 (D.C. Cir.

1990) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962)). Further, if Plaintiff “files an

opposition to a dispositive motion and addresses only certain arguments raised by the defendant,

a court may treat those arguments that the plaintiff failed to address as conceded.” Xenophon

Strategies, Inc. v. Jernigan Copeland & Anderson, PLLC, 268 F. Supp. 3d 61, 72 (D.D.C. 2017)
           Case 1:20-cv-03109-RDM Document 19 Filed 12/14/20 Page 2 of 2




(quoting Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 15, 25 (D.D.C.

2003)).

          Accordingly, it is hereby ORDERED that Plaintiff shall file a brief in opposition to

Defendants’ Motion to Dismiss on or before January 29, 2021. If Plaintiff does not file a

response within the time provided, the Court may treat the motion as conceded, dismiss

Plaintiff’s claims for failure to prosecute, or rule on the motion to dismiss based on Defendants’

arguments alone and without considering any arguments that Plaintiff may later wish to raise.

          SO ORDERED.

                                                       /s/ Randolph D. Moss
                                                       RANDOLPH D. MOSS
                                                       United States District Judge
Date: December 14, 2020




                                                  2
